1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   TONY ASBERRY,                                           CASE NO. 1:16-cv-01741-NONE-HBK
12                  Plaintiff,
                                                             ORDER SETTING SETTLEMENT
13          v.                                               CONFERENCE AND PARAMETERS
14   C. RELEVANTE, et al.,
                                                             Settlement Statements due: June 4, 2021
15                  Defendants,                              Settlement Conference:     June 18, 2021

16
17
18
19          Magistrate Judge Helena Barch-Kuchta will hold a settlement conference on June 18, 2021 at
20   10:00 a.m. via video teleconference. The Zoom settlement conference invitation will be distributed
21   the week prior.1 The court has reserved the entire day for this settlement conference and expects the
22   parties will proceed with the settlement conference in good faith and attempt to resolve all or part of
23   the case. If any party believes that the settlement conference will not be productive, that party shall so
24   inform the court as far in advance of the settlement conference as possible.
25
26          1
             Any difficulties concerning Zoom video conference, or connecting to the Zoom video
27   conference, shall immediately be reported to Kirstie Dunbar-Kari, Courtroom Deputy for the Hon.
     Helena Barch-Kuchta, United States Magistrate Judge, at kdunbar-kari@caed.uscourts.gov.
28

                                                         1
1             Unless otherwise permitted in advance by the court, the following individuals must attend the

2    settlement conference in person: (1) all of the attorney(s) who will try the case; (2) the parties; and (3)

3    individuals with full authority to negotiate and settle the case, on any terms. See Local Rule 270(f).

4             No later than two weeks prior to the settlement conference, each party must submit to

5    Judge Barch-Kuchta’s chambers at hbkorders@caed.uscourts.gov or by mail at U.S. District Court,

6    P.O. Box 575, Yosemite National Park, CA 95389, a settlement conference statement. These

7    statements should neither be filed on the docket nor served on any other party.

8             In compliance with Local Rule 270(d)-(e), the settlement statements will be used exclusively

9    for the undersigned to prepare for and conduct the settlement conference. They will not become part

10   of the case file and will be shred thereafter under Local Rule 270(e). If applicable, the statements

11   should be marked “CONFIDENTIAL.” See Local Rule 270(d).

12            The statements should not exceed ten (10) pages and should include:

13            (1) a brief recitation of the facts;

14            (2) a discussion of the strengths and weaknesses of the case, including the parties’ relevant

15   position on the factual and legal issues and brief review of the evidence to support the parties’ factual

16   position;

17            (3) an itemized estimate of the expected costs for further discovery, pretrial, and trial matters,

18   in specific dollar terms;

19            (4) your best estimate of the probability that plaintiff will prevail should this case proceed to

20   trial;

21            (5) your best estimate of the damages or relief plaintiff may recover should this case proceed to

22   trial and plaintiff prevail (in specific dollar terms and/or injunctive relief, if applicable);

23            (6) a history of settlement discussions (including a listing of any current settlement offers from

24   any party, in specific dollar terms), a candid statement of your party’s current position on settlement,

25   including the amount that you will give/accept to settle (in specific dollar terms), and a statement of

26   your expectations for settlement discussions;

27            (7) a list of the individuals who will be attending the settlement on the party’s behalf, including

28   names and, if appropriate, titles.

                                                            2
1             At the outset of the settlement conference, the undersigned may call upon the parties’ counsel

2    to give a brief (five-minute) opening presentation outlining the factual and legal highlights of their

3    case before the parties break into separate caucuses. The undersigned reserves the right to dispense

4    with the opening presentations of counsel if the undersigned determines that such presentations are not

5    likely to be productive.

6             Notwithstanding the provisions of Federal Rule of Evidence 408, all statements made by the

7    parties relating to the substance or merits of the case, whether written or oral, made for the first time

8    during the settlement conference will be deemed to be confidential and shall not be admissible in

9    evidence for any reason in the trial of the case, should the case not settle. This provision does not

10   preclude admissibility in other contexts, such as pertaining to a motion for sanctions regarding the

11   settlement conference.

12
     IT IS SO ORDERED.
13
14
     Dated:      April 29, 2021
15                                                       HELENA M. BARCH-KUCHTA
                                                         UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          3
